Citation Nr: 1429594	
Decision Date: 06/17/14    Archive Date: 07/03/14

DOCKET NO.  11-05 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for service-connected residuals of a low back injury with left sciatica. 

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability prior to February 8, 2011.


REPRESENTATION

Veteran represented by:	Elizabeth F. Lunn, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to December 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, and a February 2010 rating decision issued by the RO in Winston-Salem, North Carolina.  

In the May 2009 rating decision, the RO denied the Veteran's claim for a higher disability rating for service-connected residuals of a low back injury with left sciatica, and denied entitlement to a TDIU.  In the February 2010 rating decision, the RO, in relevant part, denied entitlement to service for bilateral hearing loss.

In an August 2013 rating decision, the RO granted entitlement to a TDIU effective February 8, 2011.  However, because the Veteran's TDIU claim has remained pending since at least December 2008, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

The Veteran testified at a hearing before the undersigned in March 2014.  A transcript of that hearing is of record.

The issues of entitlement to a higher disability rating for the Veteran's service-connected back disability and entitlement to a TDIU prior to February 8, 2011, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The Veteran has current bilateral hearing loss as a result of noise exposure in service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1112(a), 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, when such disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309.

When service connection for chronic diseases is at issue, the second and third elements for service connection may be established by showing continuity of symptomatology.  See Walker, 701 F.3d 1331.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Although the Veteran has not consistently been shown to have hearing loss throughout the pendency of his appeal, August 2009 and October 2010 VA audiological evaluations establish bilateral hearing impairment sufficient to reach disability status.  See 38 C.F.R. § 3.385.  

With regard to an in-service disease, event, or injury, the Veteran's service treatment records (STRs) do not reflect complaints of hearing loss.  He has reported, however, that his military occupational specialty as an armor crewman, involved exposure to noise from tanks, various cannons, guns and other artillery.  Based on his credible report, the Board will afford him the full benefit of the doubt and concede his exposure to hazardous military noise.  

The remaining question of whether there is a nexus between the Veteran's bilateral hearing loss and his in-service exposure to hazardous noise is satisfied by the opinion provided by a VA examiner in a January 2010 VA examination report.  The examiner noted that a comparison of the frequency-specific thresholds at the Veteran's induction in 1981 compared with thresholds records at his discharge in 1985 revealed a significant change in thresholds at multiple frequencies.  Thus, the examiner concluded that it was at least as likely as not that the Veteran's hearing experienced significant changes during service.  The evidence tends to show that the Veteran's current hearing impairment is an extension of his in-service hearing loss.  Thus, this evidence satisfies the required nexus element for service connection.  See Walker, supra.

Accordingly, all doubt with respect to this claim is resolved in favor of the Veteran, and his claim for service connection for bilateral hearing loss is granted.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.


REMAND

The severity of the Veteran's service-connected low back disability was last evaluated in a January 2009 VA examination.  During his April 2014 hearing, it was contended that the back disability had increased in severity since the prior examination.  The Veteran is entitled to a new examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The Veteran's combined disability rating does not meet the percentage requirements for entitlement to a TDIU, prior to February 8, 2011.  See 38 C.F.R. § 4.16(a) (2013).  The Board is required to ensure that cases where the schedular requirement for a TDIU are not met are referred to the Director of Compensation and Pension (C&P) Services for initial consideration under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  

Additionally, the rating assignment for the service-connected back disability and the now service-connected bilateral hearing loss, are inextricably intertwined with the TDIU issue.  Begin v. Derwinski, 3 Vet. App. 257, 258 (1992).

Finally, the evidence suggests that the Veteran's Social Security Administration (SSA) disability benefits may have been reevaluated since SSA records were received in December 2010.  VA has a duty to obtain the new SSA records.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).   

Accordingly, these claims are REMANDED for the following action:

1.  Obtain copies of all decisions, and underlying documents considered in those decisions, with regard to SSA disability benefits since December 2010.

Efforts to obtain these records must continue until they are obtained; unless it is reasonably certain that they do not exist or that further efforts would be futile.

If requested records cannot be obtained, the Veteran should be informed, and told of the efforts made to obtain the records and of any further actions that will be taken with regard to his claims.

2.  Schedule the Veteran for a VA examination to assess the current severity of his service-connected low back disability.  The examination report or addendum should indicate that the claims file was reviewed.

The examiner should address the following: 

a)  Report the Veteran's ranges of lumbosacral spine motion in degrees.

b)  Determine whether the disability of the lumbosacral spine is manifested by weakened movement, excess fatigability, incoordination, flare-ups, or pain.  

These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain; or during flare-ups.  These determinations are required by VA regulations as interpreted by courts.

c)  Determine the angle of any ankylosis.

d)  Determine the severity of any associated neurological manifestations, including any bowel or bladder dysfunction or radiculopathy or sciatic neuropathy affecting the lower extremities.  Any specific nerve(s) affected should be specified, together with the degree of paralysis caused by the service-connected disability (e.g. mild, moderate, or severe).  Additionally the approximate date of onset of any radiculopathy should be noted.

e)  Report the frequency of any periods of acute signs and symptoms due to intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician since December 2007.

The examiner should provide an opinion as to whether the Veteran's service-connected disabilities prior to February 8, 2011 (i.e., residuals of low back injury with left sciatica, bilateral tinnitus, and bilateral hearing loss), rendered him unable to secure or follow a substantially gainful occupation for which his education and experience would have qualified him prior to February 8, 2011.  

The examiner must provide reasons for all opinions addressing the relevant medical and lay evidence of record.  

3.  Readjudicate the Veteran's increased rating and TDIU claims on appeal.  For any period since December 2008 when the Veteran was unemployed and did not meet the percentage requirements for TDIU; refer the claim to the Director of VA's C&P Service for adjudication pursuant to 38 C.F.R. § 4.16(b).

4.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


